DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,311,459. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are merely broader than the patent claims. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
The Applicant is reminded of MPEP 804 which states, inter alia, a complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional. As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 9-11 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-6, 9-11 and 13-20 are replete with antecedent basis issues. Additionally, the Examiner reminds that applicant to not inferentially recite structure as this makes it unclear if the inferentially recited structure is a required element or a functional capability of the positively recited structure. This all appears due to these dependent claims being copied from the parent without attention being paid to antecedent basis/inferential claiming issues. The Examiner need not provide examples as these are straightforward issues that should have been corrected by the Applicant when the present application was filed. 
In re claim 15, the limitation that the applicant has configured air to act in a certain way is unclear. The Applicant has not disclosed a way to control air, but they have recited structure which is configured to allow air to flow in a certain way. Thus, because of the disconnect between the claims and the specification the scope is unclear. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 9-17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by 2014/0261877 (Ivosevic).
In re claims 1 and 12, Ivosevic discloses a syringe adapter (12 in fig.1a) comprising: 
a housing (116, fig.2b) having a first end (at 26) and a second end (at 115) positioned opposite the first end, the housing including a connector body (26) positioned at the first end of the housing and configured to be secured to a syringe barrel (capable of and in fact functions the same, fig1b, para.89); 
a cannula (20) positioned within the housing, the cannula having a first end (32) and a second end (30) opposite the first end, the cannula defining a transfer opening (at 30) and a one-way valve opening (at 32, it is noted transfer and one-way valve are just functions of the positively recited opening and do not impart structure other than just an opening); 
a seal arrangement (22) positioned within the housing and movable within the housing, the seal arrangement comprising a membrane (bottom portion of seal 22 is a membrane); and 
an aspiration assembly (230) positioned within the housing (fig.2b),
wherein the one-way valve opening of the cannula is positioned within the aspiration housing (fig.2b, not a required element for claim 12).
In re claims 2, 3, and 13, Ivosevic discloses the aspiration assembly further comprises a base (at 26) secured to: the aspiration housing (fig.2b), and the connector body (fig.2b) and engaging the filter and the one-way valve (fig.2b).
In re claim 4 and 16, Ivosevic discloses the first end of the cannula is secured to the connector body (fig.2b), the cannula extending through the base (within the base therefor it is through it), the one-way valve (one way valve is annular and the needle is through the middle of the annular portion), the filter, and the aspiration housing with the second end of the cannula configured to be received by the seal arrangement (fig.2b).
In re claims 5 and 17, Ivosevik discloses the one-way valve prevents the flow of fluid from the one-way valve to the filter and to the aspiration opening of the aspiration housing (fig.2b, paras.96-97).
In re claim 7, Ivosevik discloses at least a portion of the aspiration assembly is received within the connector body (fig.2b).
In re claim 9, Ivosevik discloses the filter and the one-way valve are annular (fig.2b, para.96), and wherein the one-way valve is received within the filter (fig.2b, para.96).
In re claim 10, Ivosevik discloses the one-way valve comprises a valve body (body of valve, para.97, fig.2b) and a valve member (valve member, para.97, fig.2b) moveable radially inward relative to the valve body (para.97).
In re claim 11, Ivosevik discloses the valve member of the one-way valve is elastomeric (paras.86, 96-97).
In re claim 14, Ivosevik discloses the base (portion receiving needle end) defines an opening (fig.2b) and the connector body (body of 26) defines an opening (above the base in fig.2b) in fluid communication with the opening of the base and a central passageway (passageway in fig.2b that receiving the syringe tip) of the connector body.
In re claim 15, Ivosevik discloses the connector body defines an opening (opening of connector body which receiving the one way valve body in fig.2b) in fluid communication with the aspiration housing (fig.2b) and a central passageway (passageway which connects to syringe tip) of the connector body, and wherein air is configured to pass through the filter and enter the opening of the connector body (paras.96-97).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ivosevik.
In re claim 8, Ivosevik fails to explicitly disclose the valve opening of the cannula comprises a plurality of openings.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to duplicate the holes since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP(VI)(B).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ivosevik in view of Okiyama (2013/0079744).
In re claim 20, Ivosevik fails to explicitly disclose the one-way valve comprises an umbrella valve.
Okiyama teaches another syringe adapter teaches that check valves are known in the art (para.124, element 23 check valve for aspiration), that selection of one specific check valve is an obvious engineering design choice and substitution of the specific umbrella check valve over another check valve would be an obvious to one of ordinary skill in the art before the effective filing date of the invention.
Allowable Subject Matter
Claims 6, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and once the TD is filed.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art of record, alone or in combination, discloses or fairly suggests “the membrane of the seal arrangement engaging and sealing the aspiration opening of the aspiration housing when the seal arrangement is in the second position” in the combination as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Valentini (4,576,211) shows holes in various locations of a cannula for aspiration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Kelly whose telephone number is (571)270-7615.  The examiner can normally be reached on M-F 8a-4p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Timothy P. Kelly/Primary Examiner, Art Unit 3753